 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11   Sarah Aislinn Flynn Thomas,                     Case No. 18-cv-00728-BAS-BGS

12                                   Plaintiff,      ORDER:
           v.                                        (1) OVERRULING PLAINTIFF’S
13                                                       OBJECTION [ECF No. 39];
14
     State Farm Insurance Company,
                                                     (2) DENYING DEFENDANT’S EX
                                   Defendant.            PARTE MOTION AS MOOT
15                                                       [ECF No. 40]; AND
16                                                   (3) DIRECTING THE CLERK TO
                                                         ENTER JUDGMENT
17

18         On January 7, 2020, the Court issued a Supplemental Order tentatively granting
19   Defendant’s Motion for Summary Judgment as to the good faith and fair dealing claim but
20   permitting Plaintiff to object. (ECF No. 38.)
21         Plaintiff timely objected on January 15, 2020 on the basis that, under Rule 56, she
22   “should be allowed to discover whether State Farm decided unreasonably to not apply the
23   statutes to the policies here.” (Plf.’s Obj. at 1, ECF No. 39.) Plaintiff argues that “State
24   Farm could have suspected that the statutes applied to the policies here but either
25   deliberately abstained from confirming their applicability or . . . concluded that they
26   probably did apply, but denied the claim” to avoid paying out benefits. (Id.)
27         The Court is unpersuaded. First, Plaintiff has not satisfied her burden under Rule
28   56(d) to justify more time for discovery on the good faith and fair dealing claim. “A party

                                                  -1-
                                                                                          18cv728
 1   requesting a continuance pursuant to Rule [56(d)] must identify by affidavit the specific
 2   facts that further discovery would reveal, and explain why those facts would preclude
 3   summary judgment.” Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1100 (9th
 4   Cir. 2006). A motion pursuant to this rule “must be brought before the summary judgment
 5   hearing.” U.S. v. Kitsap Physicians Serv., 314 F.3d 995, 1000 (9th Cir. 2002). Plaintiff
 6   did not bring a motion before the hearing date of August 26, 2019. Moreover, Plaintiff had
 7   numerous other opportunities—in her Opposition to State Farm’s summary judgment
 8   motion, in the Joint Status Report, and in her Objection—to provide the necessary affidavit
 9   specifying facts necessitating further discovery, but failed to do so. As such, Plaintiff is
10   not entitled to Rule 56(d) relief. See id. (holding that “[f]ailure to comply with these
11   requirements is a proper ground for denying relief” under Rule 56(d)).
12         Second, the Court rejects Plaintiff’s attempt to transform a question of law into a
13   question of fact to justify further discovery. Insurers violate the implied covenant of good
14   faith and fair dealing if they fail to perform a reasonable investigation that would have
15   disclosed facts showing that a claim was covered. See Jordan v. Allstate Ins., 148 Cal.
16   App. 4th 1062, 1074 (2007). Plaintiff’s theory does not conform to this rule. Instead of
17   arguing that State Farm failed to reasonably investigate the existence of facts showing her
18   claim was covered, she contends that State Farm failed to reasonably investigate legal
19   conclusions or impressions that could have supported coverage of her claim. Plaintiff cites
20   no authority to support that the covenant of good faith and fair dealing requires insurers to
21   conduct legal assessments of the retroactive application of a statute, or that the mere
22   possibility of an unfavorable assessment creates the type of factual dispute requiring further
23   discovery under Rule 56. Thus, the fundamental issue in this case remains solely a question
24   of law, which does not provide a proper basis for further discovery under Rule 56(d). See
25   Swoger v. Rare Coin Wholesalers, 803 F.3d 1045, 1048 (9th Cir. 2015) (plaintiff did not
26   satisfy Rule 56(d) request for further discovery where summary judgment determination
27   “turned on a pure question of law”).
28

                                                 -2-
                                                                                            18cv728
 1         Plaintiff has not presented facts raising a genuine issue of State Farm’s liability under
 2   California law on her implied covenant claim, nor can Plaintiff discover such facts going
 3   forward. Accordingly, the Court OVERRULES Plaintiff’s Objection (ECF No. 39) and
 4   DIRECTS the Clerk to enter judgment:
 5         (1)   GRANTING Plaintiff’s Motion for Summary Judgment (ECF No. 25) and
 6               DENYING IN PART Defendant’s Motion for Summary Judgment (ECF
 7               No. 24) as to the breach of contract claim;
 8         (2)   GRANTING IN PART Defendant’s Motion for Summary Judgment (ECF
 9               No. 24) as to the good faith and fair dealing claim; and
10         (3)   DENYING AS MOOT Defendant’s Ex Parte Motion for leave to respond to
11               Plaintiff’s objection (ECF No. 40).
12         Upon entry of judgment, the Clerk is directed to close the case.
13         IT IS SO ORDERED.
14

15   DATED: February 3, 2020
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                 -3-
                                                                                             18cv728
